Adlow, C. J.
In this proceeding the petitioner, Gloria MacQuarrie, seeks to procure the discharge of funds from attachment. In an earlier proceeding, Vernon Balch obtained a judgment against her in an action based on a claim for property damage. In a proceeding on this judgment the First National Bank of Boston was named as Trustee and answered that it had funds in the name of Gloria MacQuarrie in the amount of $49.93. MacQuarrie is the recipient of Mother’s Aid under the provisions of General Laws, Chapter 118. At times she deposited funds remaining in her hands in a checking account in that Bank. Monies other than those received by her as a recipient of Aid were occasionally deposited by her.
In the petition now under review MacQuarrie sought to have the attachment released for the reason that the funds received by her could not be reached by trustee process. The court refused to so rule, and being aggrieved the petitioner brings this report.
There was no error. The attachment of funds by trustee process is authorized by statute. G.L. c. 246, § 1. Certain funds standing in the name of the debtor have been declared exempt from attachment by legislative enactment. G.L. c. 246, § 36. Of the eight distinct situations which are exempted [by the statute], not one *172embraces funds on deposit which were originally received by the depositor as welfare payments. While it is true that welfare payments are designed to satisfy the needs of persons dependent on public assistance, once the money is delivered to the welfare recipient, it is unmarked and loses its character as a part of the welfare fund. No trust is fastened on it. WTiile a welfare recipient may commit a morally reprehensible act in dissipating such moneys, we are aware of no law which brands such conduct as illegal.
It is to be regretted that no opinion of our Supreme Judicial Court is available to guide us. The fact, however, that no such precedent exists suggests that the position of the petitioner has never been seriously entertained, despite the numerous occasions over the years when similar funds have been attached.
The presence on our statute books of a variety of statutes exempting certain funds from the operation of the trustee statute (G.L. c. 246, §§ 1, 26) bespeak the industry of our legislators in insulating funds intended for the needy from the grasp of creditors.
See:
G.L. c. 115, § 5 — Veteran’s Benefits.
G.L. c. 118A, § 6 — Old age Assistance.
G.L. c. 118, § 10 — Mother’s Aid.
G.L. c. 175, § 110A — Disability Insurance.
G.L. c. 175, $ 135 — Group Life Insurance.
All these statutes were designed to deny ere*173ditors access to these funds before they were paid to the beneficiary. They were expected to assure the beneficiary an opportunity to receive the money. The exemption lasted only up to the moment that the funds came into the beneficiary’s hands. Trotter v. Tennessee, 290 US 354. Once these funds reach the beneficiary’s hands they lose the character impressed on them while they are awaiting delivery. That the funds under attachment were found by the court to have been received from Welfare sources, is immaterial. Spicer v. Smith, 288 US 430.
It is not unreasonable to assume that if the Legislature had desired to extend its protection to these funds after they reached the hands of the beneficiary it would have said so in express words. Such procedure was followed by Congress in the case of benefits provided for disabled veterans. 38 U.S.C. § 454a.
We cannot ignore the concern of public authority in protecting the needy by legislation. The interest of our Legislature in workingmen is evidenced by the restrictions on the power of garnishing wages by the provisions of G.L. c. 246, § 32 (8). Having evinced so much concern for the debtor class, is it conceivable that it would have remained silent with respect to funds already in the beneficiary’s hands unless it did not consider the matter sufficiently serious to merit its attention? Is it not more reasonable to assume that the Legislature viewed *174the banking of funds given to relieve distress as so unlikely and improbable that it paid no attention to it?
In our equalitarian society, money in the hands of a welfare recipient is identical with money in the hands of any other citizen.
There was no error. Report dismissed.